Title: From Thomas Jefferson to Joseph Perkins, 8 April 1826
From: Jefferson, Thomas
To: Perkins, Joseph


Sir
Monto
Apr. 8. 26.
I  recd your letter of Feb. 8.  and with it the  specimens of engraving referred to  only 3. days ago. Where  they have loitered so long I know not.  our Univty has not yet been  long  enough in opern  to have subjects advanced to maturity for taking degrees.  your specimens have a degree of merit well worthy of considn when the subject is taken up, and shall certainly  then be duly attended to. but for this I can name no definite time. with these assurances be pleased to accept that of  my due respectTh: J.